DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  the phrase “and configured to” should read “configured to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 11-15, 19, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinugawa (US 20140054456 A1).
Regarding claim 1, Kinugawa teaches an ion mirror (ion reflector, fig. 16) for reflecting ions along an axis (horizontal axis X, fig. 17) comprising:
A first axial segment (2nd section, fig. 16), within which the turning points of the ions are located in use, and a second axial segment (1st section, fig. 16), wherein the first and second axial segments are adjacent each other in a direction along said axis;

Wherein said plurality of electrodes define windows arranged in a plane orthogonal to said axis through which the ions travel in use, wherein the windows have a minimum dimension H in said plane (plate electrodes are 40mm in inner diameter, so windows have minimum dimension H=40mm, [0121]); and
Wherein P < H/5 (5mm < 40mm / 5).
	Regarding claim 2, Kinugawa teaches voltage supplies for applying different voltages to different electrodes of the ion mirror for generating electric fields for performing said reflecting of the ions (Reflector DC voltage source 6); wherein at least the first axial segment is defined between inter-segment electrodes (grid electrodes dividing ion reflector into stages, [0060]) that are spaced apart along said axis, each of said inter-segment electrodes being an electrode to which one of said voltage supplies is connected to, wherein said plurality of electrodes in the first axial segment are arranged between the inter-segment electrodes, and are electrically connected thereto and interconnected with each other by electronic circuitry (resistor network, [0069]) such that when the voltage supplies apply voltages to the inter-segment electrodes, this causes the plurality of electrodes to be maintained at different potentials so as to 
	Regarding claim 3, Kinugawa teaches that the plurality of electrodes in the first axial segment are interconnected to each other by a chain of resistors, wherein the chain of resistors is configured to form a substantially linear potential gradient (potential near turning point is substantially linear as shown in fig. 17; ions may be reflected by uniform electric field, i.e. linear gradient, depending on their energy, [0173] lines 14-17) at and along the plurality of electrodes within the segment.
	Regarding claim 5, Kinugawa teaches that the distance along said axis from the mean ion turning point to the inter-segment electrode nearer to the mirror entrance (penetration depth of ions into second stage, a, defined in [0007]) may be set to be at an ideal focusing position of 85.7 mm ([0173]) which is slightly greater than 2H (80mm); however some ions will not reach the ideal focusing position and be turned sooner depending on their energy ([0173]), so at least some ions will be turned slightly before the ideal position in the range in which X2<2H.
	Regarding claim 9, Kinugawa teaches that the ion mirror comprises voltage supplies (6) configured to apply electric potentials to electrodes of the first axial segment for generating a first linear electric field (E2) of a first strength within the first axial segment, and to apply electric potentials to electrodes of the second axial segment for generating a second linear electric field of a second strength within the second axial segment (fig. 17, first segment and second segment have different potentials) so that the axial electric field in an axial portion of the first axial segment is non-linear where the 
	Regarding claim 11, Kinugawa teaches that the different field strengths in said first and second axial segments produce curved equipotential field lines (curved potentials, [0124]) in a transition region between the first and second axial segments.
	Regarding claim 12, Kinugawa teaches a third axial segment (correcting potential region, fig. 17) adjacent to the first axial segment in a direction along said axis, wherein the third axial segment comprises a plurality of electrodes that are spaced apart from each other along said axis.
	Regarding claim 13, Kinugawa teaches voltage supplies (6) configured to apply electric potential to electrodes of the third axial segment (fig. 17, potential at end electrodes of third segment farthest from ion entrance is linear) of a third strength within the third axial segment, wherein the electrodes are configured such that the third linear electric field penetrates into the first axial segment so that the axial electric field in an axial portion of the first axial segment is non-linear where the turning points of the ions are located (ions reflected by non-uniform electric field due to correcting potential, [0173] lines 18-20).
	Regarding claim 14, the length of the first axial segment as defined in claim 1 can be defined arbitrarily as long as it contains the turning point of the ions, so the length of the first axial segment can be defined to be < 5H (<200mm).
	Regarding claim 15, Kinugawa teaches voltage supplies configured to apply electric potentials to the electrodes of the first axial segment for generating a first linear electric field of a first strength within the first axial segment (fig. 17, voltage has first 
	Regarding claim 19, Kinugawa teaches that at least some of the electrodes of the ion mirror are conductive strips of a printed circuit board ([0203]).
Regarding claim 24, Kinugawa teaches an ion mirror for reflecting ions along an axis (figs. 16-17), comprising:
	An entrance end for receiving ions;
A first axial segment (2nd section, fig. 16), within which the turning points of the ions are located in use, and a second axial segment (1st section, fig. 16), wherein the first and second axial segments are adjacent each other in a direction along said axis; and
Voltage supplies (reflector DC voltage source 6) for applying different voltages to different electrodes of the ion mirror for generating electric fields that perform said reflecting of the ions;
Wherein at least the first axial segment is defined between inter-segment electrodes that are spaced apart along said axis (grid electrodes defining different reflection segments, [0060]) , each of said inter-segment electrodes being an electrode to which one of said voltage supplies is connected to, wherein said plurality of electrodes in the first axial segment are arranged between the inter-segment electrodes, and are electrically connected thereto and interconnected with each other by electronic 
	Wherein said plurality of electrodes define windows arranged in a plane orthogonal to said axis through which the ions travel in use, wherein the windows have a minimum dimension H in said plane (plate electrodes are 40mm in inner diameter, so windows have minimum dimension H=40mm, [0121]); and
	The mirror is configured such that the distance (X3) along said axis from a mean ion turning point within the first axial segment to the inter-segment electrode nearer to an entrance end of the ion mirror is <2H (see argument with respect to claim 5, above). 
Regarding claim 25, Kinugawa teaches a mass spectrometer (fig. 22) comprising:
	At least one ion mirror as claimed in claim 1; 
	An ion source (1) for providing ions into the ion mirror; and
	An ion detector (5).
	Regarding claim 27, Kinugawa teaches a method of mass spectrometry comprising:
	Providing an ion mirror as claimed in claim 1;
	Supplying ions into said ion mirror (from ion source 1, fig. 22);
	Reflecting ions at turning points within said first axial segment (fig. 22); and
	Detecting the ions (with detector 5).
Allowable Subject Matter
Claims 6-8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 6 and 7, the prior art does not disclose or make obvious an ion mirror with first and second axial segments each having a plurality of spaced electrodes, wherein the first electric field strength E2 within the first axial segment and the second axial field strength E3 within the third segment are related to the electrode window size H by E3/E2 = A*[0.75+0.05*exp(4X3/H)-1], where 0.5 < A < 2.
	Regarding claim 8, the prior art does not disclose or make obvious an ion mirror with three axial segments having a first field strength within a first axial segment and a third field strength E1 within a second axial segment where E1 < E2, and the mirror is configured such that the distance X2 along said axis from the mean ion turning point within the first axial segment to the inter-segment electrode further from the mirror entrance is 0.2 < X2/H < 1.
	Regarding claims 10 and 23, the prior art does not disclose or make obvious an ion mirror wherein the electric field strength at an ion turning point within a first axial segment is related to the strength of the linear electric field of the segment by a relationship of 0.01 < (E0-E2)/E2 < 0.1, or 0.015 < (E0-E2)/E2 < 0.03.
Regarding claim 16, the prior art does not disclose or make obvious an ion mirror having a first axial segment with a field strength of 4.3U0/D < E2 < 5U0/D, where U0 is equal to a mean energy of an ion divided by the charge, and D is the distance from the mean ion turning point to a first order energy focusing time focal point of the mirror.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/Examiner, Art Unit 2881